GIFFEN, J.
The question whether the defendant company assumed and agreed to pay the mortgage claim affects only its personal liability, and in either event the mortgage remains a lien on the land.
The mortgage was given for a valuable consideration paid by the plaintiff, but was by mistake executed and delivered to Sarah S. Alford, who voluntarily assigned it, together with the note secured thereby, to the plaintiff, by which the latter acquired a good title. Hitesman v. Donnel, 40 Ohio St. 287.
Section 4135 Rev. Stat. does not require a record of an assignment of a mortgage in order to give priority of same over subsequent liens.
No answer was filed to the cross petition of J. B. Meifeld setting up a lien for taxes, hence the allegations thereof are admitted to be true. The transcript shows that he was made a party and filed his cross petition, not after, but before the decree of distribution was entered.
Decree accordingly.
Jelke and Swing, JJ., concur.